Citation Nr: 0612650	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-31 366	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for total right knee 
replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1951 to 
May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In November 2004, after the issuance of a statement of the 
case (SOC), and within the 90-day period allowed for 
submission of additional evidence following transfer of the 
record to the Board, the veteran submitted evidence to the 
RO.  See 38 C.F.R. § 20.1304(a) (2004).  The RO forwarded it 
to the Board in December 2004.  Review of the evidence by the 
RO was waived by the veteran's representative according to 
the provisions of 38 C.F.R. § 20.1304(c) (2004).  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain and range of motion from 0 to 
80 degrees.

2.  The veteran's right knee disability is not manifested by 
objective evidence of severe painful motion or weakness, 
ankylosis, limitation of extension worse than 20 degrees, or 
by nonunion of the tibia or fibula with loose motion, 
requiring a brace.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for total 
right knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5055, 5256, 5260, 5261, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through January 2003 and October 2004 
notice letters and an SOC in June 2004, the RO notified the 
veteran and his representative of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the January 2003 and October 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records from VA 
hospitals, the military, the Social Security Administration, 
and other Federal agencies.  The RO also requested that the 
veteran identify any private medical providers from whom he 
wanted the RO to obtain records and consider evidence.  
Additionally, the notice letters requested the veteran to 
submit:  statements from doctors or other medical personnel, 
employment physical examinations, pharmacy records, insurance 
examinations and reports, and other medical evidence from 
hospitals, clinics, and private physicians who have treated 
him regarding his disability.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006), this question is not 
before the Board.  Consequently, a remand of the disability 
rating issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's available service medical 
records have been obtained and associated with the claims 
file, as have medical reports from Mountain Diagnostics and 
Morton I. Hyson, M.D.  Additionally, in August 2003, the 
veteran underwent a VA examination in relation to his claim, 
the report of which is of record.  Significantly, the veteran 
has not otherwise alleged there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran filed his claim for an increased rating in 
October 2002.

The veteran's right knee disability has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.71a (Diagnostic Code 
5055) (2005) for "knee replacement (prosthesis)."  
Diagnostic Code 5055 provides for a 100 percent rating for 
one year following implantation of prosthesis.  Thereafter, a 
60 percent rating is warranted with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is to 
be rated by analogy to Diagnostic Codes 5256 (ankylosis of 
the knee), 5261 (limitation of extension of the leg), or 5262 
(impairment of the tibia or fibula).  The minimum rating for 
knee replacement is 30 percent.  38 C.F.R. § 4.71a 
(Diagnostic Code 5055).

The veteran's right knee disability was rated at 100 percent 
for the period from November 14, 1995 to December 31, 1996, 
following his total right knee replacement surgery.  The 
issue involved on appeal is the proper current rating based 
on residual impairment.

The evidence of record does not demonstrate that the veteran 
suffers from severe painful motion or weakness of the right 
knee to warrant a 60 percent rating.  An August 2003 VA 
examination report noted that the veteran complained of pain 
and weakness, which sometimes lasted 24 hours.  The veteran 
denied stiffness, swelling, heat, redness, instability, 
giving way, and lack of endurance.  He also denied flare-ups 
and the use of a brace, cane, crutches, or corrective shoes.  
On examination, the examiner found that the right knee was 
not painful on motion.  There was also no evidence of edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal movement.  The veteran had normal gait and 
balance.  The examiner found normal range of motion with 
flexion to 80 degrees and full extension.  He diagnosed the 
veteran with an unremarkable right total knee prosthesis.

An electrodiagnostic report by Morton I. Hyson, M.D., 
reflects that while the veteran complained of joint swelling 
and numbness, he denied joint pain or decreased mobility.  
Dr. Hyson found that the veteran's right knee strength was 
normal, as were nerve conduction and reflexes.  Furthermore, 
a July 2003 X-ray revealed an unremarkable right total knee 
prosthesis.  The prosthesis was well aligned with no 
fracture, dislocation, obvious loosening, or significant 
joint effusion.

The veteran submitted several other medical reports from past 
years concerning his right knee disability.  These were 
duplicative of evidence that was considered in previous 
rating decisions by the RO.  Because the evidence does not 
address the veteran's current disability picture, the reports 
are of no probative value.  Therefore, based upon the most 
current medical evidence, there is no basis to establish a 60 
percent rating for the residuals of the veteran's total right 
knee replacement.  There is no evidence of severe painful 
motion or weakness as contemplated by the rating criteria.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5055).

An increased rating under the other applicable diagnostic 
codes is also not warranted.  There is no evidence of 
limitation of extension of the veteran's right leg to 30 
degrees to warrant consideration of a 40 percent rating or 
higher under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a.  
The August 2003 VA examination report shows full extension of 
the right leg.  Additionally, the VA examiner found no 
evidence of ankylosis of the right knee.  There is no 
evidence of impairment of the right tibia or fibula either.  
Thus, a 40 percent rating or higher is not warranted under 
Diagnostic Codes 5256 or 5262.  Id.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 pertaining to functional loss due to pain.  In this 
case, Diagnostic Code 5055 includes the consideration of 
pain, limitation of motion or weakness in the affected 
extremity in rating prosthetic knee joint replacement 
residuals.  While the veteran complained of pain at the time 
of his August 2003 VA examination, as noted above, the 
examiner found that the right knee was not painful on motion.  
Moreover, he also reported there was no evidence of edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal movement.  The examiner did acknowledge a 5-10 
percent decrease in range of motion on flare-ups, 
characterized by pain, fatigue, and weakness.  Also as noted 
above, Dr. Hyson's report reflects that while the veteran 
complained of joint swelling, he denied joint pain or 
decreased mobility.  Therefore, even though the veteran has, 
at times, subjective complaints of pain, and even with flare-
ups, the record does not suggest that the pain results in 
functional impairment beyond what is contemplated by the 30 
percent rating under Diagnostic Code 5055.  As shown, there 
is no evidence of record to show that pain causes impairment 
that rises to the level of an evaluation in excess of the 
current 30 percent.  There is no ankylosis, disability 
tantamount to limitation of extension greater than 20 
degrees, or nonunion with loose motion.  

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that total knee replacement reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2005) (cited to in the June 2004 
SOC).  In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for total right knee 
replacement must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an increase, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for total 
right knee replacement is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


